              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 1 of 51




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 LIBERTY PATENTS, LLC,
                                                      CIVIL ACTION NO. 6:21-cv-78
       Plaintiff,
                                                      ORIGINAL COMPLAINT FOR
         v.                                           PATENT INFRINGEMENT

 MICROCHIP TECHNOLOGY                                 JURY TRIAL DEMANDED
 INCORPORATED, NXP
 SEMICONDUCTORS N.V., NXP B.V.,
 NXP USA, INC. D/B/A NXP
 SEMICONDUCTORS USA, INC.,
 RENESAS ELECTRONICS
 CORPORATION, RENESAS
 ELECTRONICS AMERICA INC. D/B/A
 RENESAS AMERICA,
 STMICROELECTRONICS N.V.,
 STMICROELECTRONICS
 INTERNATIONAL N.V., and
 STMICROELECTRONICS INC.,
       Defendants.


                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Liberty Patents, LLC (“Liberty Patents” or “Plaintiff”) files this original

complaint against Defendants Microchip Technology Incorporated, NXP Semiconductors N.V.,

NXP B.V., NXP USA, Inc. d/b/a NXP Semiconductors USA, Inc., Renesas Electronics

Corporation, Renesas Electronics America Inc. d/b/a Renesas America, STMicroelectronics

N.V., STMicroelectronics International N.V., and STMicroelectronics Inc. (collectively

“Defendants”), alleging, based on its own knowledge as to itself and its own actions and based

on information and belief as to all other matters, as follows:
              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 2 of 51




                                            PARTIES

         1.     Liberty Patents is a limited liability company formed under the laws of the State

of Texas, with its principal place of business at 2325 Oak Alley, Tyler, Texas, 75703.

         2.     Defendant Microchip Technology Incorporated (“Microchip”) is a corporation

organized and existing under the laws of Delaware. Microchip may be served with process

through its registered agent, CT Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas,

75201.

         3.     Microchip describes itself as a provider of smart, connected and secure embedded

control solutions. 1 It develops, manufactures, and sells specialized semiconductor products used

by its customers for a wide variety of embedded control applications. 2 Its “solutions serve more

than 120,000 customers across the industrial, automotive, consumer, aerospace and defense,

communications and computing markets.” 3

         4.     Defendant NXP Semiconductors N.V. is a company organized and existing under

the laws of The Netherlands. NXP Semiconductors N.V. has an office at High Tech Campus 60,

5656 AG Eindhoven, The Netherlands. NXP Semiconductors N.V. may also be served with

process by serving the Texas Secretary of State, 1019 Brazos Street, Austin, Texas, 78701, as its

agent for service because it engages in business in Texas but has not designated or maintained a

resident agent for service of process in Texas as required by statute. This action arises out of that

business.




1
    See www.microchip.com/en-us/about/corporate-overview.
2
 See Microchip’s Form 10-K, at 3 (May 21, 2020),
www.microchip.com/content/dam/mchp/documents/financial/annual/fy20/pdf/Form%2010-
K%20Filed%XXX-XX-XXXX.pdf.
3
    See www.microchip.com/en-us/about/corporate-overview.

                                                 2
              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 3 of 51




         5.       Defendant NXP B.V. is a company organized and existing under the laws of The

Netherlands. NXP B.V. has an office at High Tech Campus 60, 5656 AG Eindhoven, The

Netherlands. NXP B.V. may also be served with process by serving the Texas Secretary of

State, 1019 Brazos Street, Austin, Texas, 78701, as its agent for service because it engages in

business in Texas but has not designated or maintained a resident agent for service of process in

Texas as required by statute. This action arises out of that business.

         6.       NXP B.V. is a wholly owned subsidiary of NXP Semiconductors N.V. NXP B.V.

develops and sells semiconductor devices globally. Its corporate parent, NXP Semiconductors

N.V., does business globally through NXP B.V and NXP B.V.’s subsidiary companies.

         7.       Defendant NXP USA, Inc. d/b/a NXP Semiconductors USA, Inc. (“NXP USA”)

is a corporation organized and existing under the laws of Delaware. NXP USA may be served

with process through its registered agent, Corporation Service Company d/b/a/ CSC-Lawyers

Incorporating Service Company, at 211 East 7th Street, Suite 620, Austin, Texas, 78701-3218.

         8.       NXP USA is a subsidiary of both NXP Semiconductors N.V. and NXP B.V.

According to its website, NXP operates three wafer fabrication facilities in the US through NXP

USA—two of which are in Austin, Texas. These facilities manufacture “microcontrollers

(MCUs) and microprocessors (MPUs), power management devices, RF transceivers, amplifiers

and sensors.” 4

         9.       The Defendants identified in paragraphs 4 through 8 above (collectively, “NXP”)

are companies which together comprise “a global semiconductor company and a long-standing

supplier in the industry, with over 50 years of innovation and operating history.” 5 According to


4
    See www.nxp.com/company/about-nxp/worldwide-locations/united-states:USA.
5
 See NXP Semiconductors N.V.’s Form 10-K Annual Report, at 3 (Feb. 27, 2020),
https://investors.nxp.com/sec-filings/sec-filing/10-k/0001413447-20-000009.

                                                  3
                Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 4 of 51




NXP, it provides technology solutions in the fields of cryptography-security, high-speed

interface, radio frequency (RF), mixed-signal analog-digital (mixed A/D), power management,

digital signal processing and embedded system design. Its products are used in a wide range of

end-market applications, including automotive, industrial & Internet of Things (IoT), mobile,

and communication infrastructure. 6

          10.    The NXP Defendants named above and their affiliates are part of the same

corporate structure and distribution chain for the making, importing, offering to sell, selling, and

using of the accused devices in the United States, including in the State of Texas generally and

this judicial district in particular. For example, NXP explains that the commercial name for NXP

group of companies is “NXP” or “NXP Semiconductors.” 7

          11.    The NXP Defendants named above and their affiliates share the same

management, common ownership, advertising platforms, facilities, distribution chains and

platforms, and accused product lines and products involving related technologies.

          12.    Thus, the NXP Defendants named above and their affiliates operate as a unitary

business venture and are jointly and severally liable for the acts of patent infringement alleged

herein.

          13.    Renesas Electronics Corporation is a corporation organized under the laws of

Japan. Renesas Electronics Corporation has an office at Toyosu Foresia, 3-2-24 Toyosu, Koto-

ku, Tokyo 135-0061, Japan. Renesas Electronics Corporation may also be served with process

by serving the Texas Secretary of State, 1019 Brazos Street, Austin, Texas, 78701, as its agent

for service because it engages in business in Texas but has not designated or maintained a



6
    Id.
7
    Id.

                                                 4
                Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 5 of 51




resident agent for service of process in Texas as required by statute. This action arises out of that

business.

          14.    Renesas Electronics America Inc. d/b/a Renesas America (“Renesas America”) is

a corporation organized and existing under the laws of California. Renesas America may be

served with process through its registered agent, Corporation Service Company located at 251

Little Falls Drive, Wilmington, Delaware, 19808.

          15.    Renesas America is a wholly owned subsidiary of Renesas Electronics

Corporation. It is a supplier of semiconductor products, including microcontrollers and SoCs.

          16.    The Defendants identified in paragraphs 13 through 15 above (collectively,

“Renesas”) are companies which together comprise one of the major suppliers of “advanced

semiconductor solutions.” 8 Renesas describes itself as a “leader in microcontrollers, analog,

power, and SoC products” that “provides comprehensive solutions for a broad range of

automotive, industrial, infrastructure, and loT applications.” 9 It further describes itself as a

company that “delivers trusted embedded design innovation with complete semiconductor

solutions that enable billions of connected, intelligent devices to enhance the way people work

and live.” 10

          17.    The Renesas Defendants named above and their affiliates are part of the same

corporate structure and distribution chain for the making, importing, offering to sell, selling, and


8
 See Renesas Electronics Announces Company Name Change of Consolidated Subsidiary (Oct.
27, 2017), www.renesas.com/us/en/about/press-room/renesas-electronics-announces-company-
name-change-consolidated-subsidiary.
9
    Id.
10
  See Integrated Device Technology to Start Operations as Renesas Electronics America in
January 2020 Following Successful Completion of Integration in US. (Jan. 6, 2020),
www.renesas.com/jp/en/about/press-room/integrated-device-technology-start-operations-
renesas-electronics-america-january-2020-following.

                                                   5
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 6 of 51




using of the accused devices in the United States, including in the State of Texas generally and

this judicial district in particular. Renesas has over 1,000 U.S. employees and has invested

hundreds of millions of dollars in R&D in the United States.

       18.        The Renesas Defendants named above and their affiliates share the same

management, common ownership, advertising platforms, facilities, distribution chains and

platforms, and accused product lines and products involving related technologies.

       19.        Thus, the Renesas Defendants named above and their affiliates operate as a

unitary business venture and are jointly and severally liable for the acts of patent infringement

alleged herein.

       20.        STMicroelectronics N.V. is a company organized under the laws of The

Netherlands. STMicroelectronics N.V. has an office at WTC Schiphol Airport, Schiphol

Boulevard 265, 1118 BH Schiphol, The Netherlands. STMicroelectronics N.V. may also be

served with process by serving the Texas Secretary of State, 1019 Brazos Street, Austin, Texas,

78701, as its agent for service because it engages in business in Texas but has not designated or

maintained a resident agent for service of process in Texas as required by statute. This action

arises out of that business.

       21.        STMicroelectronics International N.V. is a company organized under the laws of

The Netherlands. STMicroelectronics International N.V. has an office at WTC Schiphol Airport,

Schiphol Boulevard 265, 1118 BH Schiphol, The Netherlands. STMicroelectronics International

N.V. may also be served with process by serving the Texas Secretary of State, 1019 Brazos

Street, Austin, Texas, 78701, as its agent for service because it engages in business in Texas but

has not designated or maintained a resident agent for service of process in Texas as required by

statute. This action arises out of that business.



                                                    6
              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 7 of 51




        22.     STMicroelectronics International N.V. is a wholly owned subsidiary of

STMicroelectronics N.V. The Annual Report for the STMicroelectronics group of companies

states that “[w]hile STMicroelectronics N.V. is the parent company, we conduct our global

business through STMicroelectronics International N.V. and also conduct our operations through

service activities from our subsidiaries.” 11

        23.     STMicroelectronics Inc. is a corporation organized and existing under the laws of

Delaware. STMicroelectronics Inc. may be served with process through its registered agent, CT

Corporation System, at 1999 Bryan St., Suite 900, Dallas, Texas, 75201.

        24.     STMicroelectronics Inc. is a subsidiary of STMicroelectronics N.V.

STMicroelectronics Inc. provides manufacturing services for electronics products including

semiconductors, multimedia products, power applications, and sensors.

        25.     The Defendants identified in paragraphs 20 through 24 above (collectively,

“STMicroelectronics”) are companies which together comprise a global independent

semiconductor group that designs, develops, manufactures and markets a broad range of

products, including discrete and standard commodity components, application-specific integrated

circuits (ASICs), full custom devices and semi-custom devices and application-specific standard

products (ASSPs) for analog, digital and mixed-signal applications. 12 STMicroelectronics states

that its “operations are also conducted through [its] various subsidiaries, which are organized and




11
   See STMicroelectronics Annual Report (20-F) at 28 (2019), https://investors.st.com/static-
files/122c173f-920f-44d3-bdb1-431a795b97f1.
12
   See STMicroelectronics Semi Annual Report at 23 (2020), https://investors.st.com/static-
files/601d353d-aa59-46b3-ad3d-2009db640a12.

                                                7
                Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 8 of 51




operated according to the laws of their country of incorporation, and consolidated by

STMicroelectronics N.V.” 13

          26.     The STMicroelectronics Defendants named above and their affiliates are part of

the same corporate structure and distribution chain for the making, importing, offering to sell,

selling, and using of the accused devices in the United States, including in the State of Texas

generally and this judicial district in particular.

          27.     The STMicroelectronics Defendants named above and their affiliates share the

same management, common ownership, advertising platforms, facilities, distribution chains and

platforms, and accused product lines and products involving related technologies.

          28.     Thus, the STMicroelectronics Defendants named above and their affiliates operate

as a unitary business venture and are jointly and severally liable for the acts of patent

infringement alleged herein.

          29.     The parties to this action are properly joined under 35 U.S.C. § 299 because the

right to relief asserted against Defendants jointly and severally arises out of the same series of

transactions or occurrences relating to the making and using of the same products or processes,

including products certified by Platform Security Architecture (PSA) that automatically update

the system software of an embedded system. Additionally, questions of fact common to all

Defendants will arise in this action.

                                   JURISDICTION AND VENUE

          30.     This is an action for infringement of a United States patent arising under 35

U.S.C. §§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the

action under 28 U.S.C. § 1331 and § 1338(a).


13
     See id. at 18.

                                                      8
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 9 of 51




       31.     This Court has personal jurisdiction over Defendants pursuant to due process

and/or the Texas Long Arm Statute because, inter alia, (i) Defendants have done and continue to

do business in Texas; (ii) Defendants have committed and continue to commit acts of patent

infringement in the State of Texas, including making, using, offering to sell, and/or selling

accused products in Texas, and/or importing accused products into Texas, including by Internet

sales and/or sales via retail and wholesale stores, inducing others to commit acts of patent

infringement in Texas, and/or committing a least a portion of any other infringements alleged

herein in Texas, and (iii) Defendants regularly place their products within the stream of

commerce—directly, through subsidiaries, or through third parties—with the expectation and

knowledge that such products will be shipped to, sold, or used in Texas and elsewhere in the

United States. Thus, Defendants have established minimum contacts within Texas and

purposefully availed themselves of the benefits of Texas, and the exercise of personal

jurisdiction over Defendants would not offend traditional notions of fair play and substantial

justice. In addition, or in the alternative, this Court has personal jurisdiction over the foreign

Defendants pursuant to Federal Rule of Civil Procedure 4(k)(2).

       32.     Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) Microchip

has committed and continues to commit acts of patent infringement in this district, including

making, using, offering to sell, and/or selling accused products in this district, and/or importing

accused products into this district, including by Internet sales and/or sales via retail and

wholesale stores, inducing others to commit acts of patent infringement in this district, and/or

committing at least a portion of any other infringements alleged herein in this district, (ii)

Microchip is registered to do business in Texas, and (iii) Microchip has a regular and established




                                                  9
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 10 of 51




place of business in this district, including at least at 8601 Ranch Road 2222, Park Centre,

Bldg. 3, Austin, Texas 78730:




Source: www.microchip.com/salesdirectory/SalesListing/UNITED%20STATES/Texas

       33.      Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) NXP has

committed and continues to commit acts of patent infringement in this district, including making,

using, offering to sell, and/or selling accused products in this district, and/or importing accused

products into this district, including by Internet sales and/or sales via retail and wholesale stores,

inducing others to commit acts of patent infringement in this district, and/or committing at least a

portion of any other infringements alleged herein in this district, (ii) NXP Semiconductors N.V.

and NXP B.V. are foreign entities, (iii) NXP USA is registered to do business in Texas, and (iv)

NXP USA has regular and established places of business in this district, including at least at

6501 W. William Cannon Drive, Austin, Texas, 78735, and at 3501 Ed Bluestein Blvd., Austin,

Texas, 78721:




                                                  10
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 11 of 51




Source: www.nxp.com/company/about-nxp/worldwide-locations/united-states:USA

       34.      Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) Renesas has

committed and continues to commit acts of patent infringement in this district, including making,

using, offering to sell, and/or selling accused products in this district, and/or importing accused

products into this district, including by Internet sales and/or sales via retail and wholesale stores,

inducing others to commit acts of patent infringement in this district, and/or committing at least a

portion of any other infringements alleged herein in this district, (ii) Renesas Electronics

Corporation is a foreign entity; and (iii) Renesas America has a regular and established place of

business in this district, including at least at 900 S. Capital of Texas Hwy, West Lake Hills,

Texas, 78746:




                                                  11
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 12 of 51




Source: https://goo.gl/maps/7mB87SENEWE2aWKz5.

       35.     Venue is proper in this district under 28 U.S.C. § 1400(b) because (i)

STMicroelectronics has committed and continues to commit acts of patent infringement in this

district, including making, using, offering to sell, and/or selling accused products in this district,

and/or importing accused products into this district, including by Internet sales and/or sales via

retail and wholesale stores, inducing others to commit acts of patent infringement in this district,

and/or committing at least a portion of any other infringements alleged herein in this district, (ii)

STMicroelectronics N.V. and STMicroelectronics International N.V. are foreign entities; (iii)

STMicroelectronics Inc. is registered to do business in Texas, and (iv) STMicroelectronics Inc.

has a regular and established place of business in this district, including at least at 8501 N.

Mopac Expressway, #420, Austin, Texas, 78757:




                                                  12
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 13 of 51




Source: www.st.com/content/st_com/en/contact-us.html

                                        BACKGROUND

       36.     The patent-in-suit, U.S. Patent No. 7,493,612 (“the ’612 Patent”), covers

technology describing a better process for retrieving automatic software updates. Specifically,

the ’612 Patent discloses systems and methods for automatically updating the system software of

an embedded system.

       37.     The invention of the ’612 Patent relates to a method of automatically updating the

system software of an embedded system using update agent interface programming (UAIP)—

code that initiates an update of the system software during the boot process. The embedded

system includes first system software and a boot image. The system also includes a micro-

controller capable of transforming the first system software into system code and the boot image

into boot code. The boot code includes update agent interface programming (UAIP) for

initiating updating of the first system software before executing the system code. The system

can be coupled to an external data storage device, which contains the second system software

(i.e., the updated system code). If there is an update to the system software, the second system

software is read from the external data storage device. As a result of the ’612 Patent’s inventive

system, a computer can advantageously retrieve automatic updates during boot without loading

its outdated OS—a more efficient, time-saving solution.

       38.     The ’612 Patent’s inventive system was developed by the Taiwanese company,

Lite-On Technology Corp., which develops a wide range of consumer electronics products, such


                                                13
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 14 of 51




as semiconductors, monitors, motherboards, etc. Lite-On was originally founded in 1975 by

former employees of Texas Instruments. While the company originally developed LEDs, it

branched into other industries, such as embedded systems and related software, and stayed on the

forefront of developing technologies. Lite-On was recently purchased by the Japanese company,

Kioxia—a former division of Toshiba—for $165 million.

       39.     The ’612 Patent discloses a novel and important invention that is highly relevant

to today’s technology, which relies heavily on recurring updates to computer systems and IoT

devices. It has been cited by major technology companies like Aruba Networks (now part of

HPE), Google, IBM, Intelligent Platforms (now part of GE), Texas Instruments, and Vimicro.

                                             COUNT I

                DIRECT INFRINGEMENT OF U.S. PATENT NO. 7,493,612

       40.     On February 17, 2009, the ’612 Patent was duly and legally issued by the United

States Patent and Trademark Office for an invention entitled “Embedded System and Related

Method Capable of Automatically Updating System Software.”

       41.     Liberty Patents is the owner of the ’612 Patent, with all substantive rights in and

to that patent, including the sole and exclusive right to prosecute this action and enforce the ’612

Patent against infringers, and to collect damages for all relevant times.

       42.     Microchip made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, Microchip’s SAM L11-

KPH MCUs and other products 14 that are certified by Platform Security Architecture (PSA)

(“accused products”):


14
 See, e.g., Microchip ATSAML11E14A-MU, ATSAML11E15A-MU, ATSAML11E14A-
AUT, ATSAML11E15A-AFKPH, ATSAML11E16A-AFKPH, ATSAML11E16A-MUT,
ATSAML11E16A-MFT, ATSAML11E16A-MFKPH, ATSAML11D15A-YU,

                                                 14
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 15 of 51




Source: www.psacertified.org/products/saml11-kph/




ATSAML11E16A-AUT, ATSAML11E16A-AU, ATSAML11D16A-MU, ATSAML11E16A-
MU, ATSAML11E15A-MF, ATSAML11E15A-AU, ATSAML11D14A-YF, ATSAML11E16A-
MF, ATSAML11E14A-AF, ATSAML11D16A-YF, ATSAML11E15A-AF, ATSAML11E15A-
MUT, ATSAML11D14A-YUT, ATSAML11D15A-MU, ATSAML11E16A-AF,
ATSAML11D15A-YF, ATSAML11E14A-AU, ATSAML11E16A-AUKPH, ATSAML11D16A-
MF, ATSAML11D16A-MUT, ATSAML11E14A-MUT, ATSAML11E15A-MFKPH,
ATSAML11E15A-AUKPH, ATSAML11E15A-AFT, ATSAML11E16A-AFTKPH,
ATSAML11D16A-MFT, ATSAML11D15A-YUT, ATSAML11D14A-YFT,
ATSAML11D16A-YFT, ATSAML11E15A-AUTKPH, ATSAML11D16A-MUTKPH,
ATSAML11E15A-AUT, ATSAML11E15A-MFT, ATSAML11D16A-YU, ATSAML11D16A-
YFKPH, ATSAML11D14A-MF, ATSAML11D16A-MUKPH, ATSAML11D16A-YUT,
ATSAML11E16A-AUTKPH, ATSAML11E15A-MUTKPH, ATSAML11D14A-MUT,
ATSAML11D15A-MUT, ATSAML11D14A-YFKPH, ATSAML11D16A-YUKPH,
ATSAML11D15A-YFKPH, ATSAML11D14A-YUKPH, ATSAML11D14A-MU,
ATSAML11D15A-YUKPH, ATSAML11D14A-YU, ATSAML11D14A-MUKPH,
ATSAML11E14A-MUKPH, ATSAML11D15A-MUKPH, ATSAML11E14A-MF,
ATSAML11E15A-MUKPH, ATSAML11D15A-MF, ATSAML11D14A-MFKPH,
ATSAML11E14A-MFKPH, ATSAML11D15A-MFKPH, ATSAML11E16A-MUKPH,
ATSAML11D16A-MFKPH, ATSAML11E14A-AUKPH, ATSAML11E14A-AFKPH,
ATSAML11D14A-YUTKPH, ATSAML11D15A-YUTKPH, ATSAML11D15A-YFT,
ATSAML11D14A-YFTKPH, ATSAML11D16A-YUTKPH, ATSAML11D15A-YFTKPH,
ATSAML11D16A-YFTKPH, ATSAML11E14A-AUTKPH, ATSAML11E14A-AFT,
ATSAML11E14A-AFTKPH, ATSAML11E15A-AFTKPH, ATSAML11E16A-AFT,
ATSAML11E14A-MUTKPH, ATSAML11E14A-MFT, ATSAML11E14A-MFTKPH,
ATSAML11E16A-MUTKPH, ATSAML11E15A-MFTKPH, ATSAML11D14A-MUTKPH,
ATSAML11D14A-MFT, ATSAML11D15A-MUTKPH, ATSAML11E16A-MFTKPH,
ATSAML11D15A-MFT, ATSAML11D14A-MFTKPH, ATSAML11D15A-MFTKPH,
ATSAML11D16A-MFTKPH, DM320205), etc.

                                           15
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 16 of 51




       43.     Microchip’s SAM L11-KPH MCUs are exemplary accused products that are PSA

Certified.

       44.     NXP made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, NXP’s i.MX 8QM

Applications Processors and other products 15 that are certified by Platform Security Architecture

(PSA) (“accused products”):


15
  See, e.g., NXP LPC55S16 (LPC55S16-EVK, LPC55S16JEV98E, LPC55S16JBD100E,
LPC55S16JBD64E, LPC55S16JBD100K, LPC55S16JBD64K, LPC55S16JBD100Y,
LPC55S16JEV98K, LPC55S16JBD64Y, LPC55S16JEV98Y); LPC55S00 (LPC55S06JBD64E,
LPC55S06-EVK, LPC55S04JBD64E, LPC55S04JBD64K, LPC55S06JBD64K,
LPC55S04JBD64Y, LPC55S06JBD64Y); i.MX 7ULP1 (MCIMX7U5DVP07SC,
MCIMX7U5DVK07SC, MCIMX7U3DVK07SC, MCIMX7ULP-EVK, MCIMX7U5CVP06SC,
MCIMX7U3CVP06SC, MCIMX7U5DVP08SC, MCIMX7U3CVP06SD,
MCIMX7U5CVP06SD); i.MX 8M Mini (MIMX8MM2CVTKZAA, MIMX8MM5DVTLZAA,
MIMX8MM4CVTKZAA, IMX8MM1DVTLZAA, MIMX8MM6DVTLZAA,
MIMX8MM5CVTKZAA, MIMX8MM6CVTKZAA, MIMX8MM3DVTLZAA,
MIMX8MM6DVTLZAAR, MIMX8MM4DVTLZAA, MIMX8MM3CVTKZAA,
MIMX8MM1CVTKZAA, MIMX8MM2DVTLZAA); i.MX 8M Nano
(MIMX8MN6DVTJZAA, MIMX8MN5DVTJZAA, MIMX8MN1DVTJZAA,
MIMX8MN5CVTIZAA, MIMX8MN2CVTIZAA, MIMX8MN2DVTJZAA,
MIMX8MN3DVTJZAA, MIMX8MN3CVTIZAA, MIMX8MN4DVTJZAA,
MIMX8MN4CVTIZAA, MIMX8MN1CVTIZAA, MIMX8MN6CVTIZAA,
MIMX8MN2CVTIZAAR); i.MX 8QM (MIMX8QM5AVUFFAB, MIMX8QM6AVUFFAB,
MIMX8QM6CVUFFAB, MIMX8QM5CVUFFAB); i.MX 8QuadXPlus
(MIMX8QX1AVLFZAC , MIMX8QX5AVLFZAC, MIMX8QX6AVLFZAC,
MIMX8QX6CVLFZAC, MIMX8QX5CVLFZAC, MIMX8QX2AVLFZAC,
MIMX8QX2AVOFZAC, MIMX8QX1AVOFZAC); i.MX RT600 (MIMXRT685-EVK,
MIMXRT685SFVKB, MIMXRT685SFAWBR, MIMXRT633SFVKB, MIMXRT685SFFOB,
MIMXRT685SFFOBR); i.MX RT1050 (MIMXRT1052CVL5A, MIMXRT1052CVL5B,
MIMXRT1052DVJ6B, MIMXRT1051DVJ6B, MIMXRT1051CVJ5B, MIMXRT1052CVJ5B,
MIMXRT1052DVL6B, MIMXRT1051CVL5B, MIMXRT1051DVL6B,
MIMXRT1052CVL5BR, MIMXRT1051CVL5A, MIMXRT1051DVL6BR,
MIMXRT1052DVL6BR, MIMXRT1051DVL6A); i.MX RT1060 (MIMXRT1061CVJ5B,
MIMXRT106FDVL6A, MIMXRT106LDVL6A, MIMXRT1064-EVK, MIMXRT1062CVJ5A,
MIMXRT1060-EVK, MIMXRT106ADVL6A, MIMXRT1064CVJ5A, MIMXRT1061CVL5A,
MIMXRT1062CVL5A, MIMXRT1062DVJ6A, MIMXRT1064DVL6A, MIMXRT1064DVJ6A,
IMXRT1064CVL5B, MIMXRT1062DVJ6B, MIMXRT1061DVL6B, MIMXRT1064DVL6B,
MIMXRT1062DVL6B, IMXRT1062CVL5B, MIMXRT1064DVJ6B, MIMXRT1061CVL5B,
MIMXRT106FDVL6B, MIMXRT106ADVL6B, MIMXRT1062CVJ5B,

                                                16
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 17 of 51




Source: https://www.psacertified.org/products/i-mx-8qm/




Source: https://www.nxp.com/docs/en/data-sheet/IMX8QPAEC.pdf

       45.     NXP’s i.MX 8QM Applications Processors are exemplary accused products that

are PSA Certified.




MIMXRT106FCVL5B, MIMXRT1061DVJ6A, MIMXRT1064CVJ5B, MIMXRT1061DVJ6B,
MIMXRT1064DVL6AR, MIMXRT106CDVL6A, MIMXRT106CDVL6B,
MIMXRT106SDVL6A, MIMXRT106SDVL6B, MIMXRT106ACVL5B,
MIMXRT106LDVL6B, MIMXRT106LCVL5B, IMXRT1061CVJ5BR,
MIMXRT1062CVJ5BR, MIMXRT1062CVJ5AR, MIMXRT106ADVL6BR,
MIMXRT106ADVL6AR, MIMXRT1064DVL6BR); etc.

                                            17
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 18 of 51




       46.     Reneseas made, had made, used, imported, provided, supplied, distributed, sold,

and/or offered for sale products and/or systems including, for example, Renesas’ Synergy™ S5

Series MCUs and other products 16 that are certified by Platform Security Architecture (PSA)

(“accused products”):




16
  See, e.g., Renesas RA4M3 (R7FA4M3AF3CFB#AA0, R7FA4M3AF3CFP#AA0,
R7FA4M3AF3CFM#AA0, R7FA4M3AE3CFB#AA0, R7FA4M3AE3CFP#AA0,
R7FA4M3AE3CFM#AA0, R7FA4M3AD3CFB#AA0); RA6M1 (R7FA6M1AD2CLJ#AC0,
R7FA6M1AD3CFM#AA0, R7FA6M1AD3CFP#AA0, R7FA6M1AD3CNB#AC0); RA6M2
(R7FA6M2AD2CLK#AC0, R7FA6M2AD3CFB#AA0, R7FA6M2AD3CFP#AA0,
R7FA6M2AF2CLK#AC0, R7FA6M2AF3CFB#AA0, R7FA6M2AF3CFP#AA0); RA6M3
(R7FA6M3AF3CFP#AA0, R7FA6M3AF2CBG#AC0, R7FA6M3AH2CBG#AC0,
R7FA6M3AH3CFC#AA0, R7FA6M3AH3CFP#AA0, R7FA6M3AF3CFC#AA0,
R7FA6M3AH2CLK#AC0, R7FA6M3AF3CFB#AA0, R7FA6M3AH3CFB#AA0,
R7FA6M3AF2CLK#AC0); RA6M4 (R7FA6M4AF3CFP#AA0, R7FA6M4AD3CFB#AA0,
R7FA6M4AD3CFM#AA0, R7FA6M4AD3CFP#AA0, R7FA6M4AE3CFB#AA0,
R7FA6M4AE3CFM#AA0, R7FA6M4AE3CFP#AA0, R7FA6M4AF3CFB#AA0,
R7FA6M4AF3CFM#AA0); RA6T1 (R7FA6T1AB3CFP#AA0, R7FA6T1AB3CFM#AA0,
R7FA6T1AD3CFM#AA0, R7FA6T1AD3CFP#AA0); S5D3 (R7FS5D37A3A01CFP#AA0,
R7FS5D37A3A01CFM#AA0 , R7FS5D37A3A01CNB#AC0, R7FS5D37A2A01CLJ#AC0,
R7FS5D37A3A01CFM#HA0, R7FS5D37A3A01CFP#HA0, R7FS5D37A3A01CFM#BA0,
R7FS5D37A3A01CFP#BA0, R7FS5D37A3A01CNB#HC0); S5D5
(R7FS5D57A3A01CFB#AA0, R7FS5D57A3A01CFP#AA0, R7FS5D57C3A01CFP#AA0,
R7FS5D57A2A01CLK#AC0, R7FS5D57C2A01CLK#AC0, R7FS5D57C3A01CFB#AA0,
R7FS5D57A2A01CLK#AC1, R7FS5D57A3A01CFB#AA1, R7FS5D57A3A01CFP#AA1,
R7FS5D57C2A01CLK#AC1, R7FS5D57C3A01CFB#AA1, R7FS5D57C3A01CFP#AA1,
R7FS5D57A3A01CFB#BA1, R7FS5D57A3A01CFP#BA1, R7FS5D57C3A01CFB#BA1,
R7FS5D57C3A01CFP#BA1); S5D9 (R7FS5D97C3A01CFP#AA0,
R7FS5D97C3A01CFB#AA0, R7FS5D97C2A01CLK#AC0, R7FS5D97E3A01CFP#AA0,
R7FS5D97E3A01CFB#AA0, R7FS5D97E2A01CLK#AC0, R7FS5D97E3A01CFC#AA0,
R7FS5D97E2A01CBG#AC0, R7FS5D97C2A01CBG#AC0, R7FS5D97C3A01CFC#AA0,
R7FS5D97C3A01CFP#BA0, R7FS5D97C3A01CFB#BA0, R7FS5D97E3A01CFB#BA0,
R7FS5D97E3A01CFC#BA0, R7FS5D97E3A01CFP#BA0, R7FS5D97C3A01CFC#BA0); etc.

                                               18
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 19 of 51




Source: www.psacertified.org/products/renesas-synergy-s5-series-mcus/

       47.       Renesas’ Synergy™ S5 Series MCUs are exemplary accused products that are

PSA Certified.

       48.       STMicroelectronics made, had made, used, imported, provided, supplied,

distributed, sold, and/or offered for sale products and/or systems including, for example,

STMicroelectronics’ STM32L5 series of Ultra-low-power MCUs and othe products 17 that are

certified by Platform Security Architecture (PSA) (“accused products”):


17
  See, e.g., STMicroelectronics STM32L4 (STM32L431RC, STM32L433VC, STM32L496ZE,
STM32L412XX, STM32L422XX, STM32L431XX, STM32L432XX, STM32L433XX,
STM32L442KC, STM32L443XX, STM32L451XX, STM32L452XX, STM32L462XX,
STM32L471XX, STM32L475XX, STM32L476XX, STM32L486XX, STM32L496XX,
STM32L4A6AG, STM32L4A6QG, STM32L4A6RG, STM32L4A6VG, STM32L4A6ZG,
STM32L412T8, STM32L412XXXX, STM32L412XXXXP, STM32L412XXXXTR,
STM32L412XXXXPTR, STM32L422XXXX, STM32L422XXXXP, STM32L422XXXXTR,
STM32L431XXXX, STM32L431XXXXTR, STM32L432XXXX, STM32L432XXXXTR,
STM32L433XXXX, STM32L433XXXXP, STM32L433XXXXTR, STM32L442XXXX,
STM32L442XXXXTR, STM32L443XXXX, STM32L443XXXXTR, STM32L451XXXX,
STM32L451XXXXTR, STM32L452XXXX, STM32L452XXXXP, STM32L452XXXXTR,
STM32L462XXXX, STM32L462XXXXTR, STM32L471XXXX, STM32L471XXXXTR,
STM32L475XXXX, STM32L475XXXXTR, STM32L476XXXX, STM32L476XXXXP,
STM32L476XXXXTR, STM32L476XXXXPTR, STM32L476XXXXVTR,
TM32L476XXXXMTR, STM32L476G-EVAL, STM32L486XXXX, STM32L486XXXXTR,
STM32L496G-DISCO, STM32L496XXXX, STM32L496XXXXP, STM32L496XXXXTR,
STM32L496XXXXPTR, STM32L4A6XXXX, STM32L4A6XXXXP, STM32L4A6XXXXTR,
STM32L4A6XXXXPTR, STM32L4P5XXXX, STM32L4P5XXXXP, STM32L4P5XXXXTR,
STM32L4P5XXXXPTR, STM32L4Q5XXXX, STM32L4Q5XXXXP, STM32L4Q5XXXXTR,

                                                19
        Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 20 of 51




STM32L4Q5XXXXPTR, STM32L4R5XXXX, STM32L4R5XXXXP, STM32L4R5XXXXS,
STM32L4R5XXXXTR, STM32L4R5XXXXSTR, STM32L4R7XXXX, STM32L4R9XXXX,
STM32L4R9XXXXTR, STM32L4R9XXXXPTR, STM32L4R9I-DISCO, STM32L4R9I-EVAL,
STM32L4S5XXXX, STM32L4S5XXXXP, STM32L4S5XXXXTR, STM32L4S7XXXX,
STM32L4S9XXXX, STM32L4S9XXXXTR); STM32L5 (STM32L562RE, STM32L552CC,
STM32L552CE, STM32L552ME, STM32L552QC, STM32L552QE, STM32L552RC,
STM32L552RE, STM32L552VC, STM32L552VE, STM32L552ZC, STM32L552ZE,
STM32L562CE, STM32L562ME, STM32L562QE, STM32L562VE, STM32L562ZE,
STM32L552CCU6, STM32L552CEU6, STM32L562CEU6, STM32L552CET6,
STM32L562VET6, STM32L552ZET6Q, STM32L562E-DK, STM32L552CCT6,
STM32L562RET6, STM32L552VET6, STM32L562CET6, STM32L552RCT6, STM32L552E-
EV, STM32L552ZET6, STM32L562ZET6, STM32L552CEU6P, STM32L562CEU6P,
STM32L552RET6Q, STM32L552ZCT6Q, STM32L562QEI6Q, STM32L562QEI6,
STM32L552QEI6, STM32L552VET6Q, STM32L562MEY6PTR, STM32L562RET6P,
STM32L562VET6Q, STM32L552RET6, STM32L562CET6P, STM32L552QEI6Q,
STM32L562ZET6Q, STM32L562QEI6TR, STM32L552CET6P, STM32L552MEY6PTR,
STM32L552QEI6P, STM32L552MEY6QTR, STM32L552VCT6Q, STM32L552RET6P,
STM32L562RET6Q, STM32L562VET6TR, STM32L562CET3P, STM32L562CEU6TR,
STM32L552QCI6Q, STM32L562MEY6QTR, STM32L552CET6Q); etc.

                                    20
               Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 21 of 51




Source: www.psacertified.org/products/stm32l5/; www.st.com/content/st_com/en/about/media-
center/press-item.html/p4087.html; www.st.com/en/microcontrollers-microprocessors/stm32l5-
series.html.

       49.       STMicroelectronics’ STM32L5 series of Ultra-low-power MCUs are exemplary

accused products that are PSA Certified.

       50.       By doing so, Defendants have directly infringed (literally and/or under the

doctrine of equivalents) at least Claim 1 of the ’612 Patent. Defendants’ infringement in this

regard is ongoing.

       51.       For example, the PSA Certified accused products are embedded systems capable

of automatically updating system software. PSA (Platform Security Architecture) is a

framework designed for providing security features for products such as ICs, chipsets, SOCs, etc.

For a product to become PSA Certified, it must comply with specific hardware and software

requirements. The accused products include an SoC. One feature of the device is the secure

update process for updating the firmware (“system software”) of the SoC (“embedded system”).

       52.       The accused products include two sections of firmware: an Immutable section and

an Updateable section. The Updateable section of the firmware receives updates over a network

and is automatically updated without any physical intervention.




                                                 21
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 22 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 1).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 2).




                                           22
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 23 of 51




Source:
https://armkeil.blob.core.windows.net/developer/Files/pdf/PlatformSecurityArchitecture/Archite
ct/DEN0079-PSA_SM_ALPHA-02.pdf (Page 18).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 14).




                                              23
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 24 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 4).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 5).




                                           24
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 25 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Pages 13 and 14).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 18).




                                          25
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 26 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 18).

       53.     The accused products include a first storage device for storing a first system

software and a boot image.

       54.     For example, the accused products include two sections of firmware: an

Immutable section and an Updateable section. The Immutable section of firmware contains code

that is executed immediately after powering on the system. The Immutable section (“boot

image”) and the Updateable section (“first system software”) of firmware are stored in the

embedded flash (“first storage device”).




                                                26
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 27 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 6).




Source:
https://armkeil.blob.core.windows.net/developer/Files/pdf/PlatformSecurityArchitecture/Archite
ct/DEN0079-PSA_SM_ALPHA-02.pdf (Page 70).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 7).



                                              27
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 28 of 51




Source: https://www.trustedfirmware.org/docs/tfm_secure_storage_tech_forum.pdf (Page 3).




Source: https://pages.arm.com/rs/312-SAX-488/images/DEN0072-PSA_TBFU_1.0-bet1.pdf
(Page 9).

       55.     The accused products include a micro-controller that is coupled to the first storage

device for respectively transforming the first system software and the boot image into a system

code and a boot code. The micro-controller orderly executes the boot code and the system code

to control booting of the embedded system.

       56.     For example, the accused devices support Trusted Base System Architectures like

TBSA-M and TBSA-A. TBSA-M specifies the architecture for products including certain

ARM-based micro-controllers. The embedded flash of the accused products’ micro-controller

includes two sections of firmware images: an Immutable boot image (“boot image”) and an

Updateable firmware image (“first system software”).

                                                28
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 29 of 51




       57.     Before booting the system, a small program called boot loader (i.e., start-up code)

uses linker files to map sections of the Immutable and Updateable firmware images to different

parts of the memory for execution. That is, the firmware images are stored in one memory

location before loading and in another memory location during execution. This is accomplished

through ARM’s linker files, which provide information about the mapping of different sections

of the firmware images to different sections of memory. Once the mapping into memory is

complete, the micro-controller’s processor is then capable of executing the mapped Immutable

firmware (“boot code”) and the mapped Updateable firmware (“system code”). Accordingly, the

micro-controller’s processor transforms the “boot image” and the “system software” into

memory-mapped executables (i.e., boot code and system code, respectively).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Pages 13 and 14).




                                               29
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 30 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 5).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 6).




                                           30
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 31 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 50).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 42).




                                          31
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 32 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 17)




Source: https://documentation-service.arm.com/static/5ea19a939931941038de91a1?token=
(Page 32).




                                           32
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 33 of 51




Source: https://www.xilinx.com/training/customer-training/using-linker-scripts.html (2:20)




Source: https://www.xilinx.com/training/customer-training/using-linker-scripts.html (9:52)




                                              33
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 34 of 51




Source: https://www.beningo.com/understanding-the-microcontroller-boot-process/




Source: https://www.beningo.com/understanding-the-microcontroller-boot-process/




                                            34
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 35 of 51




Source: https://documentation-service.arm.com/static/5ea19a939931941038de91a1?token=
(Page 32).

       58.     During initialization and booting of the accused products, the mapped Immutable

firmware section (“boot code”) is executed first. The Immutable firmware then runs the mapped

Updateable firmware (“system code”). Accordingly, the boot code and the system code are

orderly executed by the micro-controller to control the booting of the embedded system.




                                              35
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 36 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 18).

       59.     The accused products include a connecting interface that is coupled to the micro-

controller and to an external data storage device through a data transmission media. The external

data storage device stores a second system software.

       60.     For example, the accused devices support Trusted Base System Architectures like

TBSA-M and TBSA-A. TBSA-M specifies the architecture for products that include certain

ARM-based micro-controllers. The accused products include two sections of firmware: an

Immutable section and an Updateable section. The firmware update of the Updateable section

(“second system software”) is sent over-the-air via a remote server or by an external local

peripheral device (“external data storage device”). The update can be received over-the-air or

through an external interface such as USB, UART, SD-MMC, Ethernet, etc. (“connecting

interface”). The external interface is capable of being connected to the external data storage

device and the micro-controller of the accused devices to facilitate the firmware update process.



                                                36
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 37 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Pages 13 and 14).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 4).




                                           37
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 38 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 5).




                                           38
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 39 of 51




                                           …




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 18).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 18).




                                          39
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 40 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 42).




Source: http://connect.linaro.org.s3.amazonaws.com/hkg18/presentations/hkg18-223.pdf (Slide
12).

       61.     The accused products’ boot code includes update agent interface programming

(UAIP). The micro-controller is capable of executing the update agent interface programming to

read the second system software from the external data storage device through the connecting

interface before executing the system code.


                                              40
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 41 of 51




       62.     For example, the accused devices support a secure boot flow process that includes

an anti-rollback function. The anti-roll back function ensures that the latest version of the

firmware is executed by preventing the execution of older versions.

       63.     During the secure boot flow process after the accused devices are powered on, the

Immutable section of the firmware (“boot code”) is executed first. The next section of firmware

is executed only after the Immutable section of the firmware (“boot code”) validates and verifies

the version of the Updateable section of the firmware (“system code”). During the boot flow

process, the micro-controller’s processor executes the “Update Client” and a “Trusted Update

Function” (i.e., “update agent interface programming”) to retrieve the firmware update (“second

system software”) from the external server or device (“external data storage device”) through a

connecting interface, such as USB, UART, SD-MMC, or Ethernet.




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Pages 13 and 14).




                                                 41
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 42 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 4).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 5).




                                           42
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 43 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 14).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0083_PSA_TBSA-M_1.0-
bet2.pdf?revision=95776bd7-b790-48f0-bb18-ee064fb381ad (Page 16).




                                          43
           Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 44 of 51




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 18).




Source: https://developer.arm.com/-
/media/Arm%20Developer%20Community/PDF/PSA/DEN0072-PSA_TBFU_1.1-
BETA0.pdf?revision=3ce2513a-ae0f-4b43-96a0-851ed67a640b (Page 42).




                                         44
              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 45 of 51




Source: http://connect.linaro.org.s3.amazonaws.com/hkg18/presentations/hkg18-223.pdf (Slide
12).

        64.     Defendants have had knowledge of the ’612 Patent at least as of the date when

they were notified of the filing of this action.

        65.     Liberty Patents has been damaged as a result of the infringing conduct by

Defendants alleged above. Thus, Defendants are liable to Liberty Patents in an amount that

adequately compensates it for such infringements, which, by law, cannot be less than a

reasonable royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

        66.     Liberty Patents and/or its predecessors-in-interest have satisfied all statutory

obligations required to collect pre-filing damages for the full period allowed by law for

infringement of the ’612 Patent.

              ADDITIONAL ALLEGATIONS REGARDING INFRINGEMENT
                         AND PERSONAL JURISDICTION

        67.     Defendants have also indirectly infringed the ’612 Patent by inducing others to

directly infringe the ’612 Patent. Defendants have induced the end-users, Defendants’


                                                   45
                Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 46 of 51




customers, to directly infringe (literally and/or under the doctrine of equivalents) the ’612 Patent

by using the accused products.

          68.     Defendants took active steps, directly and/or through contractual relationships

with others, with the specific intent to cause them to use the accused products in a manner that

infringes one or more claims of the patent-in-suit, including, for example, claim 1 of the ’612

Patent.

          69.     Such steps by Defendants included, among other things, advising or directing

customers and end-users to use the accused products in an infringing manner; advertising and

promoting the use of the accused products in an infringing manner; and/or distributing

instructions that guide users to use the accused products in an infringing manner.

          70.     Defendants performed these steps, which constitute induced infringement, with

the knowledge of the ’612 Patent and with the knowledge that the induced acts constitute

infringement.

          71.     Defendants were and are aware that the normal and customary use of the accused

products by Defendants’ customers would infringe the ’612 Patent. Defendants’ inducement is

ongoing.

          72.     Defendants have also induced their affiliates, or third-party manufacturers,

shippers, distributors, retailers, or other persons acting on their or their affiliates’ behalf, to

directly infringe (literally and/or under the doctrine of equivalents) the ’612 Patent by importing,

selling or offering to sell the accused products.

          73.     Defendants have a significant role in placing the accused products in the stream of

commerce with the expectation and knowledge that they will be purchased by consumers in

Texas and elsewhere in the United States.



                                                    46
              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 47 of 51




        74.     Defendants purposefully direct or control the making of accused products and

their shipment to the United States, using established distribution channels, for sale in Texas and

elsewhere within the United States.

        75.     Defendants purposefully direct or control the sale of the accused products into

established United States distribution channels, including sales to nationwide retailers.

Defendants’ established United States distribution channels include one or more United States

based affiliates.

        76.     Defendants purposefully direct or control the sale of the accused products online

and in nationwide retailers, including for sale in Texas and elsewhere in the United States, and

expect and intend that the accused products will be so sold.

        77.     Defendants purposefully place the accused products—whether by themselves or

through subsidiaries, affiliates, or third parties—into an international supply chain, knowing that

the accused products will be sold in the United States, including Texas. Therefore, Defendants

also facilitate the sale of the accused products in Texas.

        78.     Defendants took active steps, directly and/or through contractual relationships

with others, with the specific intent to cause such persons to import, sell, or offer to sell the

accused products in a manner that infringes one or more claims of the ’612 Patent, including, for

example, claim 1 of the ’612 Patent.

        79.     Such steps by Defendants included, among other things, making or selling the

accused products outside of the United States for importation into or sale in the United States, or

knowing that such importation or sale would occur; and directing, facilitating, or influencing

their affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons




                                                  47
              Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 48 of 51




acting on their or their affiliates’ behalf, to import, sell, or offer to sell the accused products in an

infringing manner.

        80.       Defendants performed these steps, which constitute induced infringement, with

the knowledge of the ’612 Patent and with the knowledge that the induced acts would constitute

infringement.

        81.       Defendants performed such steps in order to profit from the eventual sale of the

accused products in the United States.

        82.       Defendants’ inducement is ongoing.

        83.       Defendants have also indirectly infringed by contributing to the infringement of

the ’612 Patent. Defendants have contributed to the direct infringement of the ’612 Patent by the

end-user of the accused products.

        84.       The accused products have special features that are specially designed to be used

in an infringing way and that have no substantial uses other than ones that infringe the ’612

Patent, including, for example, claim 1 of the ’612 Patent.

        85.       The special features include, for example, retrieving automatic software

updates in an embedded system used in a manner that infringes the ’612 Patent.

        86.       These special features constitute a material part of the invention of one or more of

the claims of the ’612 Patent and are not staple articles of commerce suitable for substantial non-

infringing use.

        87.       Defendants’ contributory infringement is ongoing.

        88.       Defendants have had actual knowledge of the ’612 Patent at least as of the date

when they were notified of the filing of this action. Since at least that time, Defendants have




                                                   48
             Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 49 of 51




known the scope of the claims of the ’612 Patent, the products that practice the ’612 Patent, and

that Liberty Patents is the owner of the ’612 Patent.

       89.     By the time of trial, Defendants will have known and intended (since receiving

such notice) that their continued actions would infringe and actively induce and contribute to the

infringement of one or more claims of the ’612 Patent.

       90.     Furthermore, Defendants have a policy or practice of not reviewing the patents of

others (including instructing their employees to not review the patents of others), and thus have

been willfully blind of Liberty Patents’ patent rights. See, e.g., M. Lemley, “Ignoring Patents,”

2008 Mich. St. L. Rev. 19 (2008).

       91.     Defendants’ actions are at least objectively reckless as to the risk of infringing

valid patents, and this objective risk was either known or should have been known by

Defendants. Defendants have knowledge of the ’612 Patent.

       92.     Defendants’ customers have infringed the ’612 Patent. Defendants have

encouraged their customers’ infringement.

       93.     Defendants’ direct and indirect infringement of the ’612 Patent has been, and/or

continues to be willful, intentional, deliberate, and/or in conscious disregard of Liberty Patents’

rights under the patent-in-suit.

       94.     Liberty Patents has been damaged as a result of Defendants’ infringing conduct

alleged above. Thus, Defendants are liable to Liberty Patents in an amount that adequately

compensates it for such infringements, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                        JURY DEMAND

       Liberty Patents hereby requests a trial by jury on all issues so triable by right.



                                                 49
            Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 50 of 51




                                     PRAYER FOR RELIEF

       Liberty Patents requests that the Court find in its favor and against Defendants, and that

the Court grant Liberty Patents the following relief:

       a.      Judgment that one or more claims of the ’612 Patent have been infringed, either

literally and/or under the doctrine of equivalents, by Defendants and/or all others acting in

concert therewith;

       b.      A permanent injunction enjoining Defendants and their officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the ’612 Patent; or, in the alternative, an award of a

reasonable ongoing royalty for future infringement of the ’612 Patent by such entities;

       c.      Judgment that Defendants account for and pay to Liberty Patents all damages to

and costs incurred by Liberty Patents because of Defendants’ infringing activities and other

conduct complained of herein, including an award of all increased damages to which Liberty

Patents is entitled under 35 U.S.C. § 284;

       d.      That Liberty Patents be granted pre-judgment and post-judgment interest on the

damages caused by Defendants’ infringing activities and other conduct complained of herein;

       e.      That this Court declare this an exceptional case and award Liberty Patents its

reasonable attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

       f.      That Liberty Patents be granted such other and further relief as the Court may

deem just and proper under the circumstances.



Dated: January 27, 2021                        Respectfully submitted,

                                               /s/ Zachariah S. Harrington
                                               Matthew J. Antonelli
                                               Texas Bar No. 24068432
                                                 50
Case 6:21-cv-00078 Document 1 Filed 01/27/21 Page 51 of 51




                          matt@ahtlawfirm.com
                          Zachariah S. Harrington
                          Texas Bar No. 24057886
                          zac@ahtlawfirm.com
                          Larry D. Thompson, Jr.
                          Texas Bar No. 24051428
                          larry@ahtlawfirm.com
                          Christopher Ryan Pinckney
                          Texas Bar No. 24067819
                          ryan@ahtlawfirm.com
                          Rehan M. Safiullah
                          Texas Bar No. 24066017
                          rehan@ahtlawfirm.com

                          ANTONELLI, HARRINGTON
                          & THOMPSON LLP
                          4306 Yoakum Blvd., Ste. 450
                          Houston, TX 77006
                          (713) 581-3000

                         Stafford Davis
                         State Bar No. 24054605
                         sdavis@stafforddavisfirm.com
                         Catherine Bartles
                         Texas Bar No. 24104849
                         cbartles@stafforddavisfirm.com
                         THE STAFFORD DAVIS FIRM
                         815 South Broadway Avenue
                         Tyler, Texas 75701
                         (903) 593-7000
                         (903) 705-7369 fax

                          Attorneys for Liberty Patents, LLC




                            51
